Exhibit 10.1.6
AMENDMENT
TO THE WESTERN DIGITAL 401(k) PLAN
The Western Digital Corporation 401(k) Plan (hereinafter referred to as the
“Plan”) is hereby amended effective September 1, 2008.
WHEREAS, Western Digital Corporation believes that participation by employees in
the Plan at a salary deferral level that provides greater access to the
Company’s matching contribution is beneficial to those employees and desires to
amend the Plan to facilitate such greater access to the Company’s matching
contribution through automatic enrollment;
NOW, THEREFORE, the Plan is hereby amended as follows:
Amendment
Section 2.33 of the Plan is hereby amended to provide that the default salary or
wage deferral for an Eligible Employee who is automatically enrolled in the Plan
shall be 5% of the Eligible Employee’s Compensation instead of 3% of the
Eligible Employee’s Compensation.
IN WITNESS WHEREOF, and as evidence of its adoption of this Amendment to the
Plan, Western Digital Corporation has caused this Amendment to be executed by
its duly authorized officer.

          Western Digital Corporation    
 
       
By:
  /s/ Jackie DeMaria
 
   
Print Name:
  Jackie DeMaria    
Title:
  Vice President, Human Resources    
Date:
  8/14/08    

 